Hoch, J.
(dissenting): I cannot agree with the majority view.
It seems to me that the situation here disclosed plainly represents a method of evading, of circumventing the statute. The defendant maintains a studio, with attendants, and evidently equipped for the purpose of giving complete “demonstrations” of the use of many kinds of cosmetics for the care and beautifying of face, skin and hair. After the application of the cosmetics and the “demonstrations” the customer is asked to return to the studio for “additional instruction.” But the charge, it is said, is only for the cosmetics and nothing is charged for the “demonstrations.” We are asked to believe that the studio—two rooms in an office building in the business district of the city—the equipment, the attendants, the unlimited “demonstrations” are all provided without cost to the customers—simply to promote the sale of cosmetics at a usual and fair retail price. My credulity balks. We are unrealistic, in my opinion, when we fail to look through the superficial facts to the real substance of the project. Any question of public policy involved in the statute regulating the practice of cosmetology is no concern of ours—that is a legislative function. To permit the defendant to furnish, substantially, the services of a cosmetologist without complying with the law is, in my opinion, not only unfair to cosmetologists who have qualified under the law and subjected themselves to its charges and regulations, but will result, however unintentionally, in undermining the law itself.